



Exhibit 10.1
OUTSIDE DIRECTOR COMPENSATION PACKAGE


Effective January 1, 2017, Atlanticus Holdings Corporation (the “Company”) will
pay each outside director who is independent in accordance with the NASDAQ and
SEC rules governing director independence (an “Eligible Director”) the following
for service to the Company:
Annual Cash Retainer
$50,000


Attendance Fee for Each Board Meeting (including telephonic attendance)
$
3,000


Attendance Fee for Each Committee Meeting (including telephonic attendance)
$
1,500





In addition, the Chairman of the Audit Committee will receive an additional
annual fee of $25,000. The Chairman of each of the Nominating and Corporate
Governance Committee and the Compensation Committee will receive an additional
annual fee of $10,000. The Annual Cash Retainer and the Committee Chair fees
will be paid in quarterly installments.
Each Eligible Director also will receive a restricted stock award of 19,000
shares, such grant to be effective on January 1, 2017. The restricted stock
award will vest in two equal annual installments beginning on the first
anniversary of the grant date.
The Company also will reimburse all reasonable out-of-pocket travel expenses
that are incurred in connection with board and committee meetings.





